Exhibit 10.12

 

Execution Copy

AMENDMENT NO. 4

 

AMENDMENT NO. 4 dated as of December 12, 2006 (this “Amendment No. 4”) to the
Fourth Amended and Restated Credit Agreement dated as of February 7, 2005, (as
so amended and supplemented, and as otherwise amended, supplemented and modified
to the date hereof, the “Credit Agreement”), among Spectrum Brands, Inc.,
formerly known as Rayovac Corporation, a Wisconsin corporation (the “U.S.
Borrower”), Varta Consumer Batteries GmbH & Co. KGaA, a German partnership
limited by shares (the “Euro Borrower”), Rayovac Europe Limited, a limited
liability company (the “UK Borrower” and, with the Euro Borrower, each a
“Subsidiary Borrower” and collectively, the “Subsidiary Borrowers” and the
Subsidiary Borrowers, with the U.S. Borrower, each a “Borrower” and
collectively, the “Borrowers”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), Citicorp North
America, Inc., as Syndication Agent, Merrill Lynch Capital Corporation, as
Co-Documentation Agent and Managing Agent, LaSalle Bank National Association, as
Co-Documentation Agent and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Swing Line Lender (the “Swing Line Lender”) and L/C
Issuer (the “L/C Issuer”). Capitalized terms not otherwise defined in this
Amendment No. 4 have the same meanings as specified in the Credit Agreement.

 

PRELIMINARY STATEMENTS:

 

The U.S. Borrower has requested that the Lenders amend the Credit Agreement as
set forth below, and the Lenders party hereto have so agreed, on the terms and
subject to the conditions set forth below.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

SECTION 1. Amendments. The Credit Agreement is, effective as of the Amendment
No. 4 Effective Date (as hereinafter defined), amended as follows:

 

(a) Section 1.01 of the Credit Agreement is amended by adding the following
defined term thereto in the appropriate alphabetical position:

 

“Amendment No. 4 Effective Date” means the date of satisfaction of the
conditions precedent to effectiveness set forth in Section 2 of Amendment No. 4
to this Agreement dated as of December 12, 2006 among the Borrowers, the
Administrative Agent, and the Lenders party thereto.

 

(b) Section 1.01 of the Credit Agreement is further amended by adding the
following sentence to the end of the definition of “Applicable Rate”:
“Notwithstanding any provision of this definition to the contrary, at all times
during the period from the Amendment No. 4 Effective Date until the date on
which the Borrower has prepaid a principal amount of Term Loans equal to at
least $500,000,000 with the proceeds of one or more Dispositions, the Applicable
Rate otherwise in effect shall be increased for all purposes under this
Agreement by an additional 0.25% per annum.”

 

(c) Section 7.11 of the Credit Agreement is amended as follows:

 

 



--------------------------------------------------------------------------------

  (i) clause (a) of such Section is amended by replacing the table that appears
therein with the following:

 

Four Fiscal Quarters Ending Nearest

   Minimum
Consolidated
Interest Coverage
Ratio

March 31, 2006 through September 30, 2006

   1.70:1.00

December 31, 2006 through March 31, 2007

   1.30:1.00

June 30, 2007 through March 31, 2008

   1.75:1.00

June 30, 2008 through June 30, 2009

   2.25:1.00

September 30, 2009 and each fiscal quarter thereafter

   2.50:1.00

 

  (ii) clause (b) of such Section is amended by replacing the table that appears
therein with the following:

 

Four Fiscal Quarters Ending Nearest

   Maximum
Consolidated
Leverage Ratio

March 31, 2006 through June 30, 2006

   7.95:1.00

September 30, 2006

   7.75:1.00

December 31, 2006

   9.75:1.00

March 31, 2007

   8.75:1.00

June 30, 2007

   7.00:1.00

September 30, 2007

   6.50:1.00

December 31, 2007

   6.25:1.00

March 31, 2008

   6.00:1.00

June 30, 2008

   5.75:1.00

September 30, 2008 through June 30, 2009

   5.50:1.00

September 30, 2009 through June 30, 2010

   4.50:1.00

September 30, 2010 and each fiscal quarter thereafter

   4.00:1.00

 

SECTION 2. Conditions of Effectiveness. This Amendment No. 4 shall become
effective as of the date first above written (the “Amendment No. 4 Effective
Date”) when, and only when, each of the following conditions set forth in this
Section 2(a) shall have been satisfied:

 

(a) Execution of Counterparts. The Administrative Agent shall have received
counterparts of (i) this Amendment No. 4 executed by (A) each Borrower, (B) the
Administrative Agent and (C) the Required Lenders and (ii) the consent attached
hereto (the “Consent”) executed by each domestic Guarantor.

 

(b)

Amendment Fee. The Administrative Agent shall have received, for the benefit of
each Lender that executes this Amendment No. 4 by no later than 12 PM (New

 

2



--------------------------------------------------------------------------------

 

York City time) on December 12, 2006, an upfront fee equal to 0.10% of the
aggregate Loans and Commitments of each such Lender under the Credit Agreement
as of the date hereof.

 

(c) Payment of Fees and Expenses. The U.S. Borrower shall have paid (i) all
reasonable fees and expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment No. 4 or otherwise
required to be paid in connection with this Amendment No. 4, (ii) the fees
required to be paid pursuant to Section 2 hereof and (iii) all other fees and
expenses required to be paid under the Loan Documents and remaining outstanding
on or prior to the date of this Amendment No. 4 (including reasonable fees and
expenses of counsel), in each case, for which the invoice for such fees and
expenses shall have been presented to the U.S. Borrower no later than one
Business Day prior to December 12, 2006.

 

(d) Certificates. The Administrative Agent shall have received a certificate of
the Secretary or an Assistant Secretary (or another Responsible Officer) of the
U.S. Borrower certifying (i) the names and true signatures of the officers of
such Borrower authorized to sign this Amendment No. 4 and the other documents to
be delivered hereunder, (ii) that no authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body, or any third party to any agreements and instruments of such Borrower is
required for the due execution, delivery or performance by such Borrower of this
Amendment No. 4, (iii) (A) the representations and warranties contained in
Section 4 of this Amendment No. 4 are true and correct in all material respects
and (B) after giving effect to this Amendment No. 4, the representations and
warranties of each Borrower and each other Loan Party contained in each of the
Loan Documents are true and correct on and as of the Amendment No. 4 Effective
Date (except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date) and (iv) after giving effect to this Amendment, no Default
has occurred and is continuing or would result from this Amendment or the
matters and transactions contemplated hereby.

 

(e) Authorizations. All governmental authorizations and all third party consents
and approvals necessary in connection with the Amendment No. 4 and the
transactions contemplated hereby shall have been obtained (without the
imposition of any conditions that are not acceptable to the Lenders) and shall
remain in effect; and no Law shall be applicable in the judgment of the Lenders,
in each case that restrains, prevents or imposes materially adverse conditions
upon the Amendment No. 4 and the transactions contemplated hereby or the rights
of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.

 

(f) Legal Details, Etc. All documents executed or submitted pursuant hereto
shall be reasonably satisfactory in form and substance to the Administrative
Agent.

 

SECTION 3. Effect on Credit Agreement. (a) On and after the effectiveness of
this Amendment No. 4, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each

 

3



--------------------------------------------------------------------------------

reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment No. 4. The execution, delivery and effectiveness of
this Amendment No. 4 shall not, except as expressly provided herein, operate as
a waiver of any right, power or remedy of any Lender or the Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. For the avoidance of doubt, notwithstanding any amendment to the
Credit Agreement effected hereby, any action taken by the Company prior to the
Amendment No. 4 Effective Date which was in compliance with the terms of the
Credit Agreement prior to the effectiveness hereof and at the time of such
action shall not be considered to contravene any provision of the Credit
Agreement as amended by this Amendment No. 4.

 

(b) Each party hereto hereby acknowledges and consents to the amendment to the
Credit Agreement and the terms and provisions thereof on the terms set forth in
this Amendment No. 4. Each party hereto hereby reaffirms the covenants and
agreements contained in each Loan Document and confirms that each Loan Document,
as specifically amended by Amendment No. 4 in the case of the Credit Agreement,
is and shall continue to be in full force and effect and the same are hereby
ratified and confirmed in all respects, except that upon the effectiveness of
this Agreement, all references contained therein to the “Credit Agreement” shall
mean the Credit Agreement as amended by Amendment No. 4.

 

SECTION 4. Representations and Warranties. The U.S. Borrower represents and
warrants as follows:

 

(a) The execution, delivery and performance by each Loan Party of this Amendment
No. 4 and any other documents, instruments and agreements in connection
herewith, and the consummation of the transactions contemplated hereby and
thereby, are within such Loan Party’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or require any payment (other than the payment required to be
made pursuant to this Amendment No. 4) to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (iii) violate any Law; or
(iv) result in the creation of any Lien other than a Lien expressly permitted
under Section 7.01 of the Credit Agreement.

 

(b) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment No. 4 or any other
Loan Document, or for the consummation of the transactions contemplated hereby.

 

(c)

This Amendment No. 4 and the Consent have been duly executed and delivered by
each Loan Party that is party hereto. This Amendment No. 4 constitutes,

 

4



--------------------------------------------------------------------------------

 

and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

SECTION 5. Payment of Fees. The U.S. Borrower agrees to pay on demand all
reasonable fees, costs and expenses (including, without limitation, as
separately agreed to in writing) of the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment No. 4 and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.

 

SECTION 6. Execution in Counterparts. This Amendment No. 4 may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment No. 4
by telecopier or electronic pdf shall be effective as delivery of a manually
executed counterpart of this Amendment No. 4.

 

SECTION 7. Governing Law; Jurisdiction. (a) This Amendment No. 4 shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

(b) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 4, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT NO. 4, THE CREDIT AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT NO. 4 OR ANY OTHER LOAN DOCUMENT AGAINST A BORROWER
OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 4 to be
executed and delivered by their duly authorized officer as of the date first
above written.

 

 

SPECTRUM BRANDS, INC., as the U.S. Borrower By:   /s/ Randell J. Steward  
Title: Executive Vice President and Chief Financial Officer

 

VARTA CONSUMER BATTERIES Gmbh

& Co. KGaA, as the Euro Borrower

   

RAYOVAC EUROPE LIMITED, as

the UK Borrower

By:   /s/ Andreas Rouve, Remy Burel     By:   /s/ Remy Burel   Title: Managing
Director       Title: Director

 

6



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Liliana Claar   Title: Vice President

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:   /s/ Kevin M. Behan   Title: Senior Vice President

 

 

7



--------------------------------------------------------------------------------

CONSENT

 

CONSENT dated as of December 12, 2006 (this “Consent”), to the foregoing
Amendment No. 4 dated as of the date hereof (“Amendment No. 4”) hereof to the
Fourth Amended and Restated Credit Agreement dated as of February 7, 2005, as
amended, supplemented or otherwise modified to the date hereof (the “Credit
Agreement”), among Spectrum Brands, Inc., formerly known as Rayovac Corporation,
a Wisconsin corporation (the “U.S. Borrower”), Varta Consumer Batteries GmbH &
Co. KGaA, a German partnership limited by shares (the “Euro Borrower”), Rayovac
Europe Limited, a limited liability company (the “UK Borrower and, with the Euro
Borrower, each a “Subsidiary Borrower” and collectively, the “Subsidiary
Borrowers” and the Subsidiary Borrowers, with the U.S. Borrower, each a
“Borrower” and collectively, the “Borrowers”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”),
Citicorp North America, Inc., as Syndication Agent, Merrill Lynch Capital
Corporation, as Co-Documentation Agent and Managing Agent, LaSalle Bank National
Association, as Co-Documentation Agent and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”), Swing Line Lender (the “Swing
Line Lender”) and L/C Issuer (the “L/C Issuer”). Capitalized terms used in this
Consent without definition shall have the respective meanings provided in the
Credit Agreement.

 

Each of the UK Borrower, the Euro Borrower and each of the undersigned
Guarantors, as a Guarantor under one or more of the Guaranties in favor of the
Secured Parties, hereby consents to Amendment No. 4 and hereby confirms and
agrees that notwithstanding the effectiveness of Amendment No. 4, the Guaranties
are, and shall continue to be, in full force and effect and each is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of Amendment No. 4, each reference in each Guaranty to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by Amendment No. 4.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed and
delivered by their duly authorized officers as of the date first above written.

 

ROV INTERNATIONAL

FINANCE COMPANY

    RAYOVAC EUROPE GmbH By:   /s/ James T. Lucke     By:   /s/ Andreas Rouve,
Remy Burel   Title: Director, Secretary, and Treasurer       Title: Managing
Director

 

ROV GERMAN LIMITED GmbH    

ROV GERMAN GENERAL

PARTNER GmbH

By:   /s/ Andreas Rouve, Remy Burel     By:   /s/ Andreas Rouve, Remy Burel  
Title: Managing Director       Title: Managing Director

 

SPECTRUM BRANDS HOLDINGS B.V.    

SPECTRUM BRANDS EUROPE

GmbH, SULZBACH

By:   /s/ Pam Behari     By:   /s/ Andreas Rouve, Remy Burel   Title: Director  
    Title: Managing Director

 

TETRA JAPAN K.K.     By:   /s/ Kevin Brenner         Title: Representative
Director      

 

9



--------------------------------------------------------------------------------

TETRA HOLDING (US), INC. By:       /s/  James T. Lucke  

Title: Assistant Secretary

 

ROVCAL, INC.

ROV HOLDING, INC.

UNITED INDUSTRIES CORPORATION

SPECTRUM NEPTUNE US HOLDCO CORP.

SCHULTZ COMPANY

UNITED PET GROUP, INC.

AQUARIUM SYSTEMS, INC.

PERFECTO MANUFACTURING, INC.

SOUTHERN CALIFORNIA FOAM, INC.

AQUARIA, INC.

DB ONLINE, LLC

THE WONDER PROPERTY COMPANY

SOUTHERN WONDER PROPERTY COMPANY

SOUTHERN WONDER COMPANY

JUNGLE LABORATORIES CORPORATION

THE WONDER COMPANY

 

By:       /s/  James T. Lucke  

Title: Secretary

 

10